UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of February 2016 Commission File Number: 001-33129 Allot Communications Ltd. (Translation of registrant's name into English) 22 Hanagar Street Neve Ne’eman Industrial Zone B Hod-Hasharon 4501317 Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- EXPLANATORY NOTE On February 9, 2016, Allot Communications Ltd. issued a press release announcing the fourth quarter and year end 2015 results. A copy of the press release entitled “Allot Communications Announces Fourth Quarter and Full Year 2015 Financial Results” is attached to this Form 6-K as Exhibit 99.1. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Allot Communications Ltd. By: /s/ Shmuel Arvatz Shmuel Arvatz Chief Financial Officer Date: February 9, 2016 2 EXHIBIT INDEX The following exhibits have been filed as part of this Form 6-K: Exhibit Description Allot Communications Announces Fourth Quarter and Full Year 2015 Financial Results 3
